uil department of the treasury internal_revenue_service tax_exempt_and_government_entities_division release number reléase date date octg bet - person to contact identification_number contact telephone number in reply refer to etn last date for filing a petttion with the tax_court orceme rr certified mail return receipt requested dear a final adverse determination_letter as this is to your cxempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 c of the code is hereby revoked effective april 20xx our adverse determination was made for the following reasons are you section operated exclusively organizations not demonstrated that you have for charitable educational or other exempt purposes within the meaning of lr c sec_501 e and exempt under sec_501 must be organized and operated have provided information and receipts which showed that substantial and significant amounts of expenditures were incurred for the personal benefit of the officers you have not established that you have operated exclusively for an exempt_purpose an exempt purposes exclusively described lr -c you for in contributions to your organization are no longer deductible under section of the internal_revenue_code you are required to file federal_income_tax returns on fortn these retumns should be filed with the appropriate service_center for the year ending march 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delaved should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit cde le bq dp e0 o the united_states tax_court the united_states claim court or the district judgment in coutt of the united_states fot the district of columbia before the day after the date this deterntination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declatatory judgment you alsu have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax infarmation and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tas deficiency was determined by calling tel of write local taxpayer_advocate taxpayer_advocate office taxpayer_advocate assistance cannot be used as a substitute for established irs pracedures to reverse legal or formal appeals processes etc technically cotrect tax determinations not extend the time fixed by law that you have to file a petition in the united_states tax_court the faxpayer advocate can however see that a tax matter that mar not have been resolved through normal channels gets prompt and proper handling the taxpayer_advocate is not able we will notify the appropriate state officials of this action as required by sec_6104 of the internal revenue cade if you have any questions pleasé contact the person whose name and telephone number are shown in the heading of this letter sincerely yours enclosures _ publication director eo examinations department of the treasury internal_revenue_service irs tax_exempt_and_government_entities_division uil date date taxpayer_identification_number form_990-pf tax_year s ended 20xx03 20xx03 person to contact id number contact numbers phone number fax number manager's name 1d number manager's contact number phone number response due_date date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter well announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we’ll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the letter rev catalog number 34809f ‘ vil irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette downing director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended 20xx03 20xx03 issue is the an organization exempt from tax under sec_501 of the internal_revenue_code irc facts determination_letter the organization was granted tax-exempt status by rulings and agreements under sec_501 of the internal_revenue_code on july 20xx the letter was issued by rulings and agreements and was signed by then district_director the organization is required to file the annual information_return form_990-pf with the service internal_revenue_service irs the foundation was established by ceo and cfo in 20xx they were the sole donors since the foundation’s inception in audit year ended on march 20xx the couple contributed a total of dollar_figure in checks to the foundation the contributions were the only income the foundation received expenditure sec_4 xx xx xx xx 20xx travel conferences and meetings sdollar_figure dollar_figurei dollar_figure_ insurance expenses produce mail and distribute religious materials office expenses business lunch form 886-a rev page -1- department of the treasury - internal_revenue_service form 886a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx03 20k x03 design host and maintain a blog and website host weekly religious activities total the foundation disbursed the payments ended on march 20xx the same pattern as the previous year as follows expenditure sec_4 xx xx xx xx 20xx travel conferences and meetings s dollar_figure insurance expenses produce mail and distribute religious materials total business lunch office expenses host weekly religious activities design host and maintain a blog and website adjusting the foundation’s expenditures to meet disqualified person’s taxable_year as follows due to the foundation adopted fiscal_year was different from disqualified person’s calendar_year produce mail and distribute religious materials travel conferences and meetings department of the treasury - internal_revenue_service xxk kx insurance expenses self-dealing act form 886-acrev xx page -2- dollar_figure’ dollar_figure dollar_figure form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended 20xx03 20kx03 office expenses business lunch design host and maintain a blog and website host weekly religious activities automobile total dollar_figure dollar_figure dollar_figure refer to the attachment for the explanation and calculation of the figures automobile expenses was based on actual mileage usage to the specific auditing period x business mileage rate the foundation reported dollar_figure for contributions gifts and grants on the return to the following two donees during the audit year ended on march 20xx dollar_figure dollar_figure non-profit church the foundation also claimed the following donations to the and for the audit year ended on march 20xx date check amount recipient account xx xx xx xx xx total qo ss’ dollar_figurei nee nemenen form 886-a rev department of the treasury - internal_revenue_service page -3- form_886 a name of taxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended 20xx03 20xx03 date 23xx 28xx check amount recipient account total dollar_figure law sec_501 of the internal_revenue_code provides for exemption from tax for corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_1_501_c_3_-1 of the income_tax regulations provides that primary activities -an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in section link c an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose distribution of earnings -an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals form 886-a mev department of the treasury - internal_revenue_service page -4- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx03 20kx03 in 326_us_279 the court stated that the presence of a single substantial nonexempt purpose precludes exempt status for an organization regardless of the number or importance of the exempt purposes taxpayer’s position the foundation has not submitted its position government ’s position based on reviewing detailed documents of dollar_figure - on march 20xx for travel conference and meetings the foundation claimed gas expenses fastrak parking airfare hotel meals museum administration ticket for attending annual symposium of and their child to during the interview tickets expressed he the expenditures he the agent inquired with expenses consisted of any other vehicle coverage and requested a copy of the automobile insurance_policy for the audit year he replied he was unable to remember and couldn’t locate on march 20xx for insurance for the policy whether the claimed could not prove they were exempt related purposes majored in bio-chemistry and is a bio-tech engineer with form 886-a crev the foundation claimed it conducted a mailing program through which they mai religious materials to people for the purpose of advancing religion by introducing and sharing their religion reviewed post office receipts of the mailing expenses of dollar_figure addresses revealed were from around the world for instance sweden australia russia finland the recipient’s singapore canada france switzerland south korea united kingdom with some of the packages weighing over or pounds all of the packages were mailed by department of the treasury - internal_revenue_service page -5- form 886a name of taxpayer explanation of items schedule no or exhibit year period ended department of the ‘treasury - internal_revenue_service 20xx03 20xx03 through the audit year the foundation reimbursed to dollar_figure dated 20xx with check and were agents of the located at and the same address as their residence according to the corporation filings the is planning to sell clothes and accessories the mailing expenses prove purpose of the that they were for profit business among dollar_figure of office expenses the foundation’s checking account revealed payments to the couple owns property as follows through the agent’s research the couple owns some rental properties in maintenance materials shown on and uses the foundation’s funds to pay for bank business checking account for the audit year ended march 20xx as following samples kx kx kx 11xx 15xx li 12kx dollar_figure dollar_figure dollar_figure the ceo stated the foundation uses a partial of his residence located at for conducting its tax-exempt purposes hence the foundation claimed utility bills as office expenses however the agent detected the foundation paid two checks to as its office form 886-a cev department of the treasury - internal_revenue_service page -6- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer 20xx03 20xx03 schedule no or exhibit year period ended association for hoa dues of their residence which benefited their personal interests the detailed payments are as follows date 20kx 20xx check number amount dollar_figure dollar_figure these above expenditures sampled from bank statements could not prove they were tax exempt related purposes - business lunch the ceo’s statement alleged that the purpose of our as far as dollar_figure _ business lunch program is to spread the gospel advance our religion and look for opportunities to provide community service based on reviewing the statements of foundation reimbursed various restaurants in different cities with small charges of not more than the dollar_figure no evidence was provided to substantiate the tax exempt purposes were carried on to design host and maintain a blog and website on the return the foundation reported dollar_figure but was unable to provide the dates amounts and recipient’s names therefore the expenses couldn’t be proved they were tax exempt related ceo stated the during the interview and reviewing the statements provided foundation conducts weekly religious activities by which they organize programs typically composed of dinner together singing hymns prayer together bible studies and life sharing to host weekly religious discussions the foundation reported an expenditure of dollar_figure activities with transactions at various businesses for instance ‘etc the foundation could not prove the business transactions were exempt related activities and the meeting actually took place department of the treasury - internal_revenue_service form 886-a crev page -7- form 886a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx03 20xx03 has an credit card from with account number and his wife they charged the above mentioned expenses on their credit cards and disbursed monthly credit card payments from the foundation’s checking account of bank as following samples for the year ended march 20xx account apr may jun jul aug sep dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 20xx 20xx 20xx 20xx 20xx 20xx oct nov dec jan feb mar dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 20xx 20xx 20xx 20xx 20xx 20xx they also used the foundation’s atm debit card to pay the following sampling of personal expenses date kx kxx xx xx xx xx kx xx xx description amount f h f h f f a p p f form 886-acev department of the treasury - internal_revenue_service page -8- form 886a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx03 20xx03 kx xx dollar_figure dollar_figure the above mentioned expenses were all personal and had no evidence that they were for exempt purposes purchased an automobile plate on 20xx with title in for dollar_figure paid_by with check dated on 20xx of bank based on reviewing 20xx form_990-pf the agent found the automobile cost recorded as an asset on the foundation’s balance_sheet the automobile is located at the couple’s residence both of them have the right to use the foundation’s vehicle based on reviewing statements checking account statements general ledger and detailed statements for the above sampled expenditures the couple used the automobile engaging in various activities for their personal life automobile expenses was based on actual mileage usage during the specific auditing period times business mileage rate during the audit year ended on march 20xx and 20xx ceo and cfo traveled to from xx to xx during the interview and reviewing their statements the couple stated they participated in programs of during their stay in and decided to donate dollar_figure to this church after they fully understood their faith and theology programs and their financial need the can not have any bank account due to it is not an officially registered organizations thus the couple distributed the donation in the format of cash in which the form 886-arev department of the treasury - internal_revenue_service page -9- form 886a department of the ‘t’reasury - internal_revenue_service explanation of items name of taxpayer 20xx03 20xx03 schedule no or exhibit year period ended foundation issued checks to and he converted the checks to cash in the the is a division of a located at the school is financially supported by the house church for the poor children who come from remote and poor villages and can not afford to go to school the couple donated in cash to the school for the same reason as the agent reviewed the statements and identified the following records for the audit year ended on march 20xx date check amount recipient account xx kx dollar_figure dollar_figure no evidence that the above amounts were actually paid to the churches in addition the agent asked the couple during the interview whether they exercised expenditure control on the donations from and they replied with not knowing the regulation of expenditure control and didn’t exercise it the foundation disbursed the payments ended on march 20xx the same pattern as the previous year conclusion since substantial amounts of the foundations assets were paid for and personal expenses with the above ratio of personal expenses to total contributions for the audit year ended on march 20xx and 20xx and the officers failed to exercise taxable_expenditures responsibility the foundation’s tax exempt status under sec_501 is revoked the foundation is required to file form_1120 effective on april 20xx form 886-acev department of the treasury - internal_revenue_service page -10-
